Citation Nr: 0636164	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  98-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 30, 1986 to May 
16, 1986, and had active duty for training with the Army 
National Guard from September 9, 1988 to December 14, 1988 
and from May 18, 1990 to August 24, 1990.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey via the Appeals Management Center (AMC), 
in Washington, D.C. for additional development and 
readjudication.  Unfortunately, all of the requested 
development with respect to one of the issues on appeal was 
not accomplished.  

The issue of entitlement to service connection for mitral 
valve prolapse is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of chronic paranoid 
schizophrenia.

2.  There is evidence of the diagnosis of a panic disorder in 
service.  

3.  The probative and competent evidence of record 
establishes that the veteran's schizophrenia cannot 
satisfactorily be dissociated from active service.  

4.  Diabetes mellitus was not shown in service, or within the 
first post-service year.

5.  The preponderance of the evidence demonstrates that the 
veteran's diabetes mellitus is not related to service.  


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  In this 
case, the initial rating decision on the matters at issue was 
promulgated prior to the enactment of the VCAA.  
Notwithstanding, since its enactment, the claimant has been 
all of the information necessary for compliance with that 
Act.  

The RO provided the veteran with a copy of the appealed July 
1998 rating decision, September 1998 statement of the case 
(SOC), and February 2000, January 2002, and June 2006 
supplemental statements of the case (SSOC's), as well as the 
May 2004 Board remand that discussed the pertinent evidence, 
and the laws and regulations related to service connection 
claims.  These documents essentially notified the veteran of 
the evidence needed to prevail on his claims.

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in June 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the July 1998 rating decision, the RO denied 
the veteran's service connection claims.  In June 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA.

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in June 
2004 was not given prior to the first AOJ adjudication of the 
claims, the subsequent VA letter corrected any procedural 
errors.  The notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical record, private medical record, and 
Social Security Administration (SSA) medical records.  The 
Board finds that reasonable efforts have been made to obtain 
all available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2004 
and January 2005 and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

Schizophrenia

The veteran testified at his December 2003 Board hearing that 
while he was in basic training in the Marine Corps, he 
breathed in some chemicals in a gas chamber that caused him 
to hear voices.  He stated that he was taken to a 
psychiatrist who found that he had schizophrenia, and was 
given a two year medical leave.  He asserted that he has been 
treated for schizophrenia since that time, and argues that 
service connection should be granted for the disorder on that 
basis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
schizophrenia.  Significantly, post-service medical records 
dated in 1991 show a diagnosis of schizophrenia.  More 
currently, upon VA psychiatric examination in December 2004, 
the diagnosis on Axis I was "chronic paranoid 
schizophrenia."  Thus, the Board finds for the current 
existence of schizophrenia.  The Hickson element (1) has 
therefore been satisfied as to this disability.  

With respect to Hickson element (2), the veteran's service 
medical records disclose a diagnosis of a panic disorder 
based upon complaints that included feelings of unreality on 
May 9, 1986, as well as the self-report by the veteran of 
problems with convulsions and dizzy spells on a dental health 
questionnaire completed the day before.  Given that the 
current and more remote diagnosis of schizophrenia in the 
post-service treatment records have been substantially based 
upon such psychiatric symptoms, the Board must conclude that 
the foregoing factual findings constitute medical evidence of 
an injury in service that could be related to the current 
diagnosis.  Hickson element (2) has therefore been satisfied 
as to this disability.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed schizophrenia in satisfaction of 
Hickson element (3).  The question then is whether the 
evidence is at least in equipoise as to whether the veteran 
has schizophrenia that is related to service.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence supports the finding that 
the currently diagnosed schizophrenia is medically or 
etiologically related to symptoms reported in service.  

As indicated above, in December 2004, the veteran underwent 
VA psychiatric examination for the purpose of determining 
whether his diagnosed schizophrenia could be related to 
service.  The claims file was made available to, and reviewed 
by, the examiner in conjunction with the examination.  In 
terms of history, the report of the examination noted that 
the veteran's military and psychiatric history, including his 
reports of having been exposed to chemical agents in a gas 
chamber during basic training in Paris Island in South 
Carolina.  

Following examination, the diagnosis on Axis I was "chronic 
paranoid schizophrenia."  In answer to the question of 
whether the veteran's schizophrenia could be etiologically 
related to service, the VA examiner stated that the etiology 
of schizophrenia is generally unknown, noting that there can 
be genetic causes or viral causes for this condition.  The 
examiner then opined that the veteran's "schizophrenia seems 
to have had its onset while he was in the service."  

The Board recognizes that the opinion of the VA psychiatric 
examiner who examined the veteran in December 2004 could have 
been more definitive for the purpose of determining the 
origin of the veteran's schizophrenia.  The examiner's choice 
of terms, namely "seems to have had its onset," does not 
equate to a complete affirmation that schizophrenia began in 
service.  The Board finds, however, that in the context of 
all of the evidence of record in this case, the language used 
by the VA examiner equates to at least the "as likely as 
not" standard that is recognized by VA for such purposes.  
The Board concludes that the December 2004 psychiatric 
opinion serves as medical evidence of a nexus between the 
veteran's in-service injury and the currently diagnosed 
schizophrenia in satisfaction of Hickson element (3).  

In summary, the Board finds that the evidence supports the 
finding that the veteran currently has schizophrenia that is 
related to his period of service.  Essentially, the probative 
and competent evidence of record establishes that the 
veteran's schizophrenia cannot satisfactorily be dissociated 
from active service.  Thus, the Board concludes that the 
claim for service connection for schizophrenia is supported 
by the evidentiary record thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Diabetes Mellitus

The veteran testified at his hearing before the Board in 
December 2003, that he was diagnosed as having diabetes 
mellitus when he was in the Marine Corps.  He argues that 
service connection for diabetes mellitus should be granted 
accordingly.  

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection for diabetes mellitus may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In application of the facts to a Hickson analysis, it is 
noted that medical evidence includes the current diagnosis of 
diabetes mellitus.  Specifically, following VA diabetes 
mellitus examination in January 2005, the pertinent diagnosis 
was "diabetes mellitus type-2, on insulin."  Hickson 
element (1) has therefore been satisfied with respect to the 
claimed diabetes mellitus.  

On the other hand, Hickson element (2) is not satisfied since 
there is no evidence of complaints, treatment, or diagnosis 
of diabetes mellitus in service.  It is noted in this regard 
that in the report of the January 2005 diabetes mellitus 
examination, the examiner remarked that the service medical 
record review did not show any evidence of diabetes mellitus.  
Hickson element (2) has therefore not been satisfied with 
respect to the claimed diabetes mellitus.  

By the same token, the claims file contains no evidence of 
diabetes mellitus within the first post-service year.  In 
this regard, it is noted that following the review of the 
veteran's claims file in conjunction with the January 2005 VA 
diabetes examination, the examiner "could see the diagnosis 
of diabetes only in the mid 1990s."  Thus, service 
connection for diabetes mellitus may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), however, in this case there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates the veteran's claimed 
diabetes mellitus to his period of service.  The only opinion 
which purports to make such a connection is that of the 
veteran himself.  It is noted that the CAVC has held that lay 
persons, such as the veteran, are not competent to offer 
opinions that require medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

On the other hand, there is competent medical evidence 
against the veteran's claim, consisting of the report of the 
January 2005 VA diabetes mellitus examination that was 
conducted, among other things, for the specific purpose of 
determining the etiology of the veteran's diabetes mellitus.  
In this report, the VA examiner indicated that the veteran's 
claims file had been reviewed, and specifically recognized 
the veteran's occupational, military, and medical history.  
Following a thorough physical examination, the VA examiner 
stated that he was unable to give a definite diagnosis that 
the veteran's diabetes was service-connected.  Significantly, 
the examiner opined that it was less likely that the 
veteran's diabetes mellitus was service-connected.  The VA 
examiner explained that there were no service records showing 
that the veteran had diabetes, and the claims file review 
showed a diagnosis of diabetes only from the mid-1990's.  The 
report of this examination is highly probative since it was 
prepared by a medical professional based upon a complete 
review of the claims file, a thorough examination of the 
veteran, and contains sound reasons and bases for the 
conclusions reached.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against a finding that the veteran's 
diabetes mellitus is related to service.  Hickson element (3) 
has therefore not been satisfied with respect to the claimed 
diabetes mellitus.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for diabetes mellitus on any 
basis.  As to the question of according reasonable doubt to 
the veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service, and thus against the 
claim for service connection for diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.


ORDER

Entitlement to service connection for schizophrenia is 
granted.  

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

In the May 2004 Board remand, the VBA AMC was directed to 
schedule the veteran for appropriate VA examinations to 
determine the nature, etiology and severity of his mitral 
valve prolapse.  All necessary tests and clinical studies 
were to be accomplished.  The remand stated that in the event 
that the veteran did not report for any ordered examination, 
documentation was to have been obtained which showed that 
notice scheduling the examination had been sent to the last 
known address.  In the report of the January 2005 VA heart 
and diabetes examination, it was noted that the veteran had 
failed to report for an echocardiogram and a stress test.  As 
a result, the examiner was unable to provide a diagnosis of a 
heart condition.  The claims file, however, contains no 
documentation of the scheduling for the stress test and 
echocardiogram, as was required by the Board's remand.  

The Board is restrained by United States Court of Appeals for 
Veterans Claims (Court) precedent from proceeding without the 
RO having followed all of the Board's own directives.  38 
C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, further examination is warranted for 
purposes of making a determination as to the issue of 
entitlement to service connection for mitral valve prolapse.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The VBA AMC should schedule the 
veteran for an echocardiogram and a 
stress test that is to be conducted 
under the direction of the same 
physician, if available, who had 
conducted the January 2005 VA diabetes 
mellitus and heart examination.  
Following the completion of the 
requested tests, the claims file and a 
copy of this remand must be reviewed by 
the same physician, if available, who 
conducted the January 2005 examination.  
The physician must opine as to the date 
of onset of the veteran's mitral valve 
prolapse, and state whether it is 
likely, as likely as not, or unlikely 
(physician to choose one) that the 
veteran's mitral valve prolapse, if 
found, is related to the veteran's 
period of service.  A complete 
rationale for any opinion expressed 
must be provided.  

If the VA physician who conducted the 
January 2005 VA examination is no 
longer available, the veteran should be 
scheduled for a VA examination by 
another physician who is skilled in the 
diagnosis and treatment of mitral valve 
prolapse.  Following the examination 
and the review of the claims file, the 
examiner is asked to respond to the 
questions of whether it is likely, as 
likely as not, or unlikely (physician 
to choose one) that the veteran's 
mitral valve prolapse, if found, is 
related to the veteran's period of 
service.  A complete rationale for any 
opinion expressed must be provided.  

2.  Thereafter, the AMC should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the AMC 
should review the requested examination 
report(s) and required medical 
opinion(s) to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  
The Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for mitral valve 
prolapse.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case containing notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of entitlement to service 
connection for mitral valve prolapse, and may result in a 
denial.  38 C.F.R. § 3.655 (2006).




______________________________________________ 
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


